CORN, J.
This is an appeal from an order of the trial court entered October 30, 1950, denying the right to file an amended petition.
A motion to dismiss has been filed and one of the grounds is that the appeal was not filed within a valid order of extension of time in which to make and serve the case-made. It is alleged that on October 30, 1950, 30 days was given in which to make and serve a case-made and that the order of extension in which to make and serve case-made was entered after the expiration of that order.
This court called for response to the motion to dismiss and none has been filed.
In Oil Fields & S. F. Ry. Co. v. Wheeler, 75 Okla. 9, 180 P. 868, it is stated:
“Where a motion to dismiss an appeal appears to have been served upon counsel for the plaintiff in error, and where no response was filed, it would be assumed that it correctly stated the condition of the record.”
In French v. Bragg, 177 Okla. 43, 55 P. 2d 953, it is stated:
“Where the defendant in error has filed a motion to dismiss upon jurisdictional grounds, and this court has ordered the plaintiff in error to respond thereto and no response has been filed, it is not the duty of this court to inquire further into the jurisdiction where the authorities cited by the mov-ant reasonably sustain the lack of jurisdiction.”
An examination of the brief and the authorities cited reasonably sustain the position of defendants in error.
Appeal dismissed.